Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/10/2020), is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/JP2019/025367. Claims were amended and an additional claim 10 added by preliminary amendment on the same filing date of 9/10/2020. Claims (1-10) are pending at present and being examined.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a valve control unit” in claims 1-2, “a storage unit” in claim 2, “a gas supply system” in claim 3 and others.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “valve control unit” shall be interpreted as a control unit 202 of the specification, as supplied, or equivalents thereof, “a storage unit” 209 is a memory of the controller which stores recipes and other data and gas supply unit starts the gas which is controlled by the flow controller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 includes the limitation 
“a storage unit configured to store correlation information indicating a relationship of the predetermined target cumulative flow amount with respect to a target flow rate and a target supply time of the gas to be supplied to the processing device”.
In this instance “correlation information” is unclear since cumulative flow amount will be obtained when flow is multiplied by time and is integrated over time, from start to finish. As generally understood, A is correlated to B if a change in A results a change in B. It appears that the correlation information used here, allows the determination of total flow amount for a reference gas flow setup when total time and flow setpoint is given.  This is how this will be interpreted for this examination.
Claim 5 includes the limitation “determine, based on a difference between a predetermined target cumulative flow amount and a cumulative flow amount obtained by integrating the flow rate of the gas at every predetermined cycle, a temporal change rate of the gas that compensates the difference in a 8Application No.: National Phase of PCT/JP2019/025367Attorney Docket No.: 4030-0869 transition period that lasts until the flow rate of the gas reaches a predetermined target flow rate; and control an opening degree of the valve such that the flow rate of the gas changes according to the determined temporal change rate.”
The claim requirement appears to include correction or modification of flow rate on the basis of a difference between actual and target integrated flow during the flow as in transition period. This however is unclear since the storage appears to include target cumulative amount and not instant integrated amount at each predetermined cycle. 
Further the use of temporal change is not clearly understood. For the examination, it is understood to be a change of flow rate to compensate for error between the setpoint and actual values.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Toru Yonebayashi (JP 2009-94425) from IDS.
Toru Yonebayashi discloses a flow rate controller comprising: a valve configured to control a flow rate of a gas supplied to a processing device (See Fig 3, a valve will be inherent since there is a disclosure starting and stopping gas); and 
a valve control unit configured to open the valve to start a control of the flow rate of the gas when the processing device has issued a command that instructs a start of supplying gas (Gas started by recipe- see Abstract); 
Toru Yonebayashi, further calculates a cumulative flow amount by integrating the flow rate of the gas at every predetermined cycle (every second) from a time point at which the command is issued (See at least, Para 56 for flow of O2- See the machine translation attached); and 
close the valve to stop the control of the flow rate of the gas at a time point at which the calculated cumulative flow amount has reached a predetermined target cumulative flow amount.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 (including 1, 3-4) are also rejected under 35 U.S.C. 103 as being unpatentable over Toru Yonebayashi (JP 2009-94425) in view of Satake et al (US 20160370810).
Toru Yonebayashi discloses a flow rate controller comprising: a valve configured to control a flow rate of a gas supplied to a processing device (See Fig 3, a valve will be inherent since there is a disclosure starting and stopping gas); and 
a valve control unit configured to open the valve to start a control of the flow rate of the gas when the processing device has issued a command that instructs a start of supplying gas (Gas started by recipe- see Abstract); 
Toru Yonebayashi, further calculates a cumulative flow amount by integrating the flow rate of the gas at every predetermined cycle (every second) from a time point at which the command is issued (See Para 56 for flow of O2- See the machine translation attached); and 
close the valve to stop the control of the flow rate of the gas at a time point at which the calculated cumulative flow amount has reached a predetermined target cumulative flow amount.
Regarding claim 2, Toru Yonebayashi discloses the control of flow and integration from start to finish. However, Toru Yonebayashi may not explicitly disclose storage of correlation information as claimed claim 2. 
As understood, correlation information appears to be a setpoint target cumulative value which is used as a reference for others, to setpoint the flow and control the actual time so as to have actual cumulative amount equal to reference target cumulative account.
Satake et al discloses a paradigm for flow control which would be usable for gas flow, teach determination of a reference which would become the standard cumulative amount for others to follow (Para 35-36) and could be an item as a parameter in storage (Para 41).
Therefore, having target cumulative flow, vale control for flow and reference time as storage value with the understanding that the actual time could vary to make actual cumulative amount of flow equal to target integrated flow.  

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toru Yonebayashi (JP 2009-94425) in view of Esko Yil-Koski (US 20090125154).
Toru Yonebayashi discloses integrating flow and stopping when it reaches the target integrated flow but do not explicitly disclose a correction of flow when the actual integrated flow is different from target integrated flow.
Esko Yil-Koski discloses determination of actual flow during flowing process and determine flow deviation and its correction by controlling valve opening (See claim 9 Page 4).
Therefore, it would have been obvious to modify the valve opening during transition period so as to have actual cumulative amount of flow equal to target integrated flow by not changing an application time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilmer (US 5865205) discloses gas flow and determination of total flow in to a reservoir by integrating the actual flow (Col 3 lines 55-60) and discloses calibration by finding the difference between actual integrated value and target integrated value, Col 7 lines 20- Col 8 line2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716